Citation Nr: 9904748	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-10 375	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1966 to November 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in November 1993.  The statement of 
the case was sent to the veteran in January 1994.  The 
substantive appeal was received in February 1994.  In July 
1996, the Board remanded this case to the RO for further 
development.  


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in February 1994, the veteran requested that he be 
afforded a personal hearing at the RO before a member of the 
Board.  Thereafter, the veteran was afforded a personal 
hearing before a hearing officer at the RO.  At that time, 
the hearing officer informed the veteran that he was entitled 
to a hearing before a member of the Board if he so desired.  
At that time, the veteran indicated that he was going to 
"hold off" on requesting such a hearing, but indicated that 
he might later change his mind depending on the outcome of 
the hearing officer's determination.  In a December 1998 
letter, the Board contacted the veteran to determine if he 
still wanted to testify at a personal hearing before a member 
of the Board at the RO.  The veteran was informed that if he 
did not respond to the letter, it would be assumed that he 
still wanted such a hearing.  Since the veteran did not 
respond, the veteran should be scheduled for a personal 
hearing at the RO before a member of the Board.

Accordingly, this matter is REMANDED for the following 
actions:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
member of the Board.

No action is required of the veteran until further notice. 
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


